              Case 1:19-cv-00530-VSB Document 23 Filed 04/30/19 Page 1 of 1

                     Michael Faillace & Associates, P.C.
                                           Employment and Litigation Attorneys

   60 E. 42nd Street, Suite 4510                                                            Telephone: (212) 317-1200
   New York, New York 10165                                                                  Facsimile: (212) 317-1620
   _________
   gnaydenskiy@faillacelaw.com

                                                                           April 29, 2019

   Via Electronic Filing
   The Honorable Judge Vernon S. Broderick
   U.S. District Court Southern District of New York
   500 Pearl St
   New York, NY 10007


                     Re:      Ocampo Vazquez et al v. Pirgos Food Corp. et al
                              Index No. 19-cv-00530-VSB


   Dear Honorable Judge Broderick:

            We represent Plaintiffs in the above-referenced matter. We write to advise Your Honor that
   due to a family emergency, Plaintiff did not make it to the mediation session. Defense counsel
   represented that Defendants are not interested in scheduling a mediation session. Therefore, we
   respectfully request an initial conference be scheduled at Your Honor’s convenience.



                                                        Respectfully Submitted,

                                                         s/ Gennadiy Naydenskiy
                                                         Gennadiy Naydenskiy
                                                         60 East 42nd Street, Suite 4510
                                                         New York, New York 10165
                                                         Email: Gnaydenskiy@faillacelaw.com
                                                         Attorneys for Plaintiffs


Having reviewed the parties' positions, this matter is hereby withdrawn from mediation. An Order scheduling an initial pretrial
conference will be entered separately.




                                                                         4/30/2019



                             Certified as a minority-owned business in the State of New York
